 1
     TODD M. LEVENTHAL, ESQ
 2   Leventhal and Associates, PLLC
     Nevada Bar No. 8543
 3   California Bar No. 223577
     626 South Third Street
 4   Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
 5   leventhalandassociates@gmail.com
     Attorney for Victor Vazquez
 6
                             UNITED STATES DISTRICT COURT
 7                                DISTRICT OF NEVADA
 8

 9   THE UNITED STATES OF AMERICA,                         Case no.: 2:15-CR-00286-LDG-VCF

10                                 Plaintiff,
                    vs.                                    UNOPPOSED MOTION TO ALLOW
11
                                                           INTERSTATE TRAVEL
12   VICTOR VAZQUEZ,

13                                 Defendant.

14
            COMES NOW, Defendant, VICTOR VAZQUEZ by and through his counsel, TODD M.
15
     LEVENTHAL, ESQ., and hereby files the foregoing notice to allow Interstate Travel to
16
     Victorville, California from May 24, 2019 through May 26, 2019.
17
         1. Pursuant to the conditions of Pre-Trial Services, Mr. Vazquez is allowed to travel within
18
            Clark County, Nevada, and requires permission from government to travel outside of this
19
            area.
20
         2. Travel dates for Victor Vazquez are Friday, May 24, 2019 through Sunday, May 26,
21
            2019.
22
         3. Mr. Vazquez will be staying at the following address: Hilton Garden Inn, 12603
23
            Mariposa Rd., Victorville, California 92395.
24


                                                     1
 1
     4. Mr. Vazquez will be traveling by car to the designated address.
 2
     5. Todd Leventhal has spoken to Daniel Schiess, Assistant United States Attorney, and he
 3
        has no objection to the travel.
 4
     6. Mr. Vazquez has spoken to his Pre-Trial Officer and he has no objection to the travel.
 5
     7. Additionally, Mr. Vazquez will advise his Pre-Trial Officer within 24 hours of his return
 6
        to Las Vegas Nevada.
 7
        Dated this 21st day of May, 2019.
 8

 9
                                              By:    /s/ Todd M. Leventhal
10                                            Todd M. Leventhal, Esq.
                                              LEVENTHAL AND ASSOCIATES, PLLC
11                                            NV Bar No.: 008543
                                              California Bar No.: 223577
12                                            626 S. Third St.
                                              Las Vegas NV 89101
13                                            leventhalandassociates@gmail.com
                                              Attorney for Defendant
14                                            Victor Vazquez

15

16

17

18

19

20

21

22

23

24


                                                 2
 1

 2
                            UNITED STATES DISTRICT COURT
 3                               DISTRICT OF NEVADA
 4

 5   THE UNITED STATES OF AMERICA,                      Case no.: 2:15-CR-00286-LDG-VCF

 6                                Plaintiff,
                   vs.                                  ORDER GRANTING VICTOR
 7
                                                        VAZQUEZ’S UNOPPOSED MOTION
                                                        TO ALLOW INTERSTATE TRAVEL
 8
     VICTOR VAZQUEZ,
 9
                                  Defendant.
10

11       Based on the Motion of Defendant VICTOR VAZQUEZ and good cause appearing, the Court
     hereby orders as follows:
12
        1. Pursuant to the conditions of Pre-Trial Services, Mr. Vazquez is allowed to travel within
13
           Clark County, Nevada, and requires permission from government to travel outside of this
14
           area.
15
        2. Travel dates for Victor Vazquez are Friday, May 24, 2019 through Sunday, May 26,
16
           2019.
17
        3. Mr. Vazquez will be staying at the following address: 12603 Mariposa Rd., Victorville,
18
           California 92395
19
        4. Mr. Vazquez will be traveling by car to the designated address.
20
        5. Todd Leventhal has spoken to Daniel Schiess, Assistant United States Attorney, and he
21
           has no objection to the travel.
22
           //
23

24


                                                    3
 1
     6. Mr. Vazquez has spoken to his Pre-Trial Officer and he has no objection to the travel.
 2
     7. Additionally, Mr. Vazquez will advise his Pre-Trial Officer within 24 hours of his return
 3
        to Las Vegas Nevada.
 4

 5
     IT IS SO ORDERED.
 6

 7          May 22, 2019
     DATED:____________                       ____________________________________
                                              RICHARD F. BOULWARE, II
 8                                            UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                 2
 1
                                     CERTIFICATE OF SERVICE
 2
        I hereby certify that on the 21ST day of May, 2019 a true and correct copy of the,
 3
     UNOPPOSED MOTION TO ALLOW INTERSTATE TRAVEL was filed through the
 4
     CM/ECF filing system and was electronically served to the registered addresses on file for this
 5
     instant case.
 6

 7

 8                                                  /s/ Todd M. Leventhal
                                                  An Employee of TODD M. LEVENTHAL, ESQ.
 9                                                LEVENTHAL & ASSOCIATES, PLLC.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                     3
